Citation Nr: 1537423	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO).  By a rating action in October 2011, the RO denied the Veteran's claim for a rating in excess of 10 percent for degenerative Joint and disc disease of the lumbar spine.  He perfected a timely appeal to that decision.  

In February 2013, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2013.  In September 2014, the Board again remanded the case to the RO for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2015.  The Veteran's VA file has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifested by complaints of pain and stiffness, with limitation of flexion to no less than 75 degrees and extension to 10 degrees, with no episodes of incapacitation or ankylosis.  

2.  The Veteran is currently service-connected for: prostate cancer, rated as 60 percent disabling; residuals of fracture, left ankle, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; chondromalacia of the right knee with degenerative joint disease, rated as 10 percent disabling; degenerative joint and disc disease of the lumbar spine, rated as 10 percent disabling; right ankle sprain with residuals to include degenerative joint disease of the right ankle, rated as 10 percent disabling; bilateral high frequency hearing loss, rated as 10 percent disabling; and residuals, shrapnel wound left lung, residuals of shrapnel wound to the left thigh, right foot feel spur status post fracture of the fifth metatarsal, status post skin graft harvested from the back, and erectile dysfunction associated with prostate cancer, each rated as 0 percent disabling.  His combined rating is 90 percent.  

3.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and retain substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DDD and DJD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2007 and April 2011 from the RO to the Veteran, which were issued prior to the RO decision in October 2011.  Additional letters were issued in June 2013 and October 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Taken together, they provide the information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Factual background.

By a rating action dated in November 2007, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating, effective November 13, 2006.  

Of record are private treatment reports from Cross Creek Imaging dated October 24 2006 which shows the results of an MR1 revealed multilevel degenerative disc disease most prominently at L5 S1.  

Received in December 2007 as an application for increased rating based on unemployability (VA Form 21-8940), wherein the Veteran indicated that he had a high school eduction, with no additional training.  The Veteran indicated that he worked as a letter carrier for the U. S. Postal Service from February 1997 to April 2004 when he became too disabled to work.  The Veteran stated that letter carriers walk an 8 hour route daily, carrying a mail bag that weighs approximately 50 pounds and delivering parcels that weigh up to 70 pounds.  He stated that, with the injuries to his left ankle and other injuries, he was incapable to continuing that job.  

Received in January 2008 was a completed request for employment information in connection with claim for disability benefits (VA Form 21-4192).  The document, completed in December 2007, indicated that the Veteran worked for the U. S. Postal Service from February 1997 to April 2004; he worked as a carrier-mail delivery.  It was reported that the Veteran last worked on April 30, 2004, at which time he voluntarily retired from his employment.  

In a statement dated in January 2008, the Veteran indicated that he was currently unemployed as a result of his service-connected disabilities.  The Veteran related that he worked for United State Postal Service as a City Letter Carrier in Tampa Florida; he noted that, as a letter carrier, he had a walking route that required him to walk 8 hours route each day, carrying a Mail Bag that weighed approximate 50 pounds and delivering of very heavy parcels.  The Veteran indicated that, with the injures to his left ankle and problems caused by his back disorder, he was having a difficult time walking the 8 hours each day.  In order to stop doing harm to his body and his health, he decided that he could no longer perform his job as a letter carrier; therefore, he decided to file for early retirement in March 2004 and finally retired in May 2004.  

On the occasion of a VA examination in January 2008, it was noted that the Veteran last worked in May 2004.  He worked with the Post Office on a full time basis for 7 years.  It was noted that the Veteran's right knee and left ankle limited his ability to walk his mail route and caused him difficulty getting in and out of the vehicle.  It was also noted that his lumbar spine hurt with driving and reaching to get mail and put it into the mailboxes.  The examiner opined that Veteran cannot do physical employment due to severe limited motion of the lumbar spine and diffuse degenerative changes to left ankle, and lumbar spine.  The Veteran indicated that he would enjoy a sedentary position but does have pain in his back, right knee and left ankle with prolonged inactivity.  He can do a mildly sedentary position that would allow for self-pacing and freedom of frequent position change on a part time basis.

Following a VA examination in January 2010, the examiner stated that Incapable of carrying mail due to Right ankle and knee problems and documented DJD.  Capable of sedentary work, if desired, due to age and DJD stated.  

Received in February 2011 were VA treatment reports, dated from October 1997 to January 2011.  These records show that the Veteran received ongoing clinical attention and treatment for several disabilities, including chronic low back pain.  A treatment note dated in September 2006 reported that the Veteran was being seen for treatment of back pain unrelieved by medication.  A CT scan of the lumbar spine, performed in January 2011, revealed a Grade 1 anterolisthesis of L4 on L5 secondary to advanced facet arthropathy;  Multilevel degenerative changes of the facet joints which appear most pronounced at the L4-L5 level where there is a probable left synovial cyst projecting into the spinal canal leading to left lateral recess stenosis at L4-5 and L2-3 there is gas density within the facet joints that could be due to degenerative vacuum phenomenon versus iatrogenic placement of gas from recent procedure; and extensive degenerative change of the L5-S1 intervertebral disc which is markedly decreased in height in combination with facet arthropathy there is moderate bilateral foramina stenosis.  

The Veteran's claim for an increased rating for the lumbar spine (VA Form 21-526b) was received in April 2011.  Submitted in support of the claim were treatment reports from Womack Army Medical Center dated from March 2004 to November 2007.  These records reflect treatment primarily for hearing loss.  

The Veteran was afforded a VA examination in June 2011.  At that time, the Veteran indicated that he has increased and constant lumbar pain.  He noted that the Pain ranged from 5 to 8 out of 10.  The Veteran reported having increased pain in the morning and with increased activity.  The Veteran indicated that he experiences flare-ups of back pain every week and they last hours.  He noted that the pain is exacerbated by bending and lifting; and is improved with rest, medications and being in the supine position.  The Veteran denied any numbness, weakness, erectile dysfunction, or urinary problems associated with the back pain.  The Veteran indicated that he had pain, stiffness, weakness, fatigue, and decreased motion in the lumbar spine.  He described the pain as constant and sharp; he also described the severity of the pain as moderate to severe.  No assistive devices were needed.  Range of motion in the lumbar spine revealed flexion to 75 degrees, extension to 10 degrees, and lateral flexion and lateral rotation to 10 degrees, bilaterally.  There was objective evidence of pain with motion.  However, there was no additional limitation of motion after three repetitions of motion.  The pertinent diagnosis was degenerative joint disease/degenerative disc disease, lumbar spine.  It was noted that the Veteran had pain with bending and sitting.  The effects of the Veteran's back disorder on usual occupation included decreased mobility, problems with lifting and carrying and pain.  

Received in August 2011 were VA progress notes dated from November 2010 to June 2011, which show that the Veteran received clinical evaluation and treatment for his service-connected bilateral knee pain and the right ankle.  

Received in February 2013 were VA progress notes dated from June 2012 to November 2012.  These records show that the Veteran received ongoing clinical attention and treatment for several physical disabilities, including chronic low back pain.  In June 2012, it was noted that the Veteran presented with chronic back pain with underlying degenerative changes.  He had poor segmental lumbar mobility, decreased flexibility, left sided myofascial restriction, decreased hip motion and decreased hip strength (with low back compensation).  The examiner stated that the Veteran would benefit from physical therapy (PT) to address the above and improve functional mobility without pain.  During a clinical visit in July 2012, the Veteran complained of low back pain.  He noted that the low back pain was located in the flank; he described the pain as sharp and frequently constant, right greater than left side into the sciatic and thigh.  The impression was lumbar stenosis degenerative changes, lumbar spine, including moderate canal stenosis L4-5.  The examiner stated that the Veteran was stable from a neurosurgical aspect.  

Received in August 2013 was the report of a VA examination of the lumbar spine dated in July 2007.  At that time, the Veteran complained of pain in the upper lumbar area, just to the left of the midline, without radiation.  He stated that he was on anti-inflammatories and muscle relaxers, which provide relief without adverse reactions.  The Veteran indicated that he gets flare-ups with any strenuous activity.  He was not using any assistive device.  He denied any incapacitating episodes in the past year.  The Veteran was unemployed; he stated that he retired from the post office.  He had no problems with activities of daily living.  On examination, forward flexion was to 90 degrees, backward extension was to 15 degrees, lateral flexion was to 15 degrees bilaterally, and rotation was to 25 degrees bilaterally.  He had pain with range of motion.  He did not have fatigue, weakness or lack of endurance.  The examiner stated that repetitive motion did not increase the loss of range of motion.  He had painful motion, but no spasm, weakness or tenderness.  No postural abnormalities or fixed deformity was noted.  He had no atrophy or spams.  Straight leg raising was negative.  Deep tendon reflexes were equal bilaterally.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  Also received was the result of a VA examination of the right knee and ankle; following the examination, the pertinent diagnoses were chondromalacia of the right knee, and recurrent right ankle sprain with residuals.  

In November 2013, the Veteran's files were referred to a VA examiner for review and an opinion regarding the severity of the Veteran's right ankle, and whether he is able to follow substantially gainful employment on account of his service-connected disabilities.  Following an examination of the Veteran and review of his records, the examiner stated that the right ankle loss of range of motion is reasonably described as "moderate."  The examiner stated that, based on the current VA examination and the results of prior examinations and test results in his records (such as MRI of back, etc), he concurred that the Veteran was currently unable to sustain occupational activities requiring moderate or heavy physical activity, such as prolonged walking/standing/climbing, lifting/carrying heavy objects, etc.  However, the examiner opined that the Veteran was still able to perform very light physical and/or sedentary types of occupational activities, such as he did for about 9 years after he left active duty, subject to this important caveat: The major variable at this point is his prostate cancer; according to VA records, it has been treated with brachytherapy.  However, this condition is being managed by non-VA physicians and I do not have their recent progress reports to review.  A recent PSA level (done by VA, results found in CPRS) was <0.1, which would appear to be encouraging.  It must be acknowledged that the Veteran's response to his prostate cancer treatment could well have greater impact on his future employability than his other service-connected disabilities.   

In October 2014, the Veteran's files were returned to the examiner who conducted the September 2013 examination for an addendum regarding the effect of the Veteran's prostate cancer on his employability.  Following a review of the Veteran's files, the examiner opined that the Veteran's service-connected prostate cancer with incontinence and erectile dysfunction does not preclude him from engaging in substantially gainful employment.  The examiner explained that erectile dysfunction does not affect employment.  The examiner noted that a DBQ in September 2014 indicated that the Veteran has a certain amount of urinary frequency and incontinence and this will require that he has a bathroom facility at a reasonably close location at work; other than that, this does not preclude engaging in substantially gainful employment.  

Received in December 2014 were VA progress notes dated from October 2011 to December 2014.  The Veteran was seen in physical therapy in June 2012, at which time he complained of left sided back pain; the Veteran reported that the pain is moderate and constantly present to the left top buttock.  He denied numbness and tingling in the lower extremities, but he admitted to cramps in bilateral calves.  The impression was presents with chronic back pain with underlying degenerative changes. He is starting chemotherapy for prostate cancer next week but would like some relief of back pain to tolerate prolonged positioning and activity. He has poor segmental lumbar mobility, decreased flexibility, left sided myofascial restriction, decreased hip ROM and decreased hip strength (with low back compensation).  Will benefit from PT to address the above and improve functional mobility without pain.  Among the records is a VA examination note, dated in October 2014, wherein a VA examiner opined that the Veteran's service-connected prostate cancer with incontinence and erectile dysfunction does not preclude him from engaging in substantially gainful employment.  The examiner explained that the September 2014 examination indicated that the Veteran has a certain amount of urinary frequency and incontinence.  This will require that he has a bathroom facility at a reasonably close location at work.  Other than that, this does not preclude engaging in substantially gainful employment.  

Received in January 2015 were private treatment reports from March 2012 to June 2014 all relating to treatment for residuals of prostate cancer.  


III.  Legal Analysis--Higher Evaluations.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

 When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's degenerative joint disease of the lumbar spine has been rated under 38 C.F.R. § 4.71a , Diagnostic Code 5242 (2014).  Degenerative arthritis of the spine is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242. Diagnostic Code 5003 allows for the assignment of a 20 percent disability rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint.  

Under this Diagnostic Code 5242 and reference to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

In order to warrant a higher 20 percent disability rating there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating calls for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Where there is unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent disability rating is warranted.  Id.  Finally, a 100 percent disability rating is assigned on evidence of unfavorable ankylosis of the entire spine.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014), see 38 C.F.R. § 4.124 (2014).  

After careful review of the evidentiary record, the Board finds that the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 10 percent for his degenerative joint disease of the lumbar spine.  As noted above, a higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

According to the June 2011 VA examination, the Veteran was capable of forward flexion to 75 degrees, with an extension to 10 degrees; and, he had a combined range of motion of 125 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  While the VA progress notes show that the Veteran received ongoing clinical attention for chronic low back pain, these records do not reflect any findings of limitation of motion, abnormal gait or any other symptoms that would support a rating higher than 10 percent.  As such, the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  Likewise, the evidence of record consistently reflects that the Veteran does not suffer from muscle spasms, abnormal gait or abnormal spinal contour.  As such, a higher disability rating of 20 percent is not warranted.  

Additionally, there was no objective evidence of additional functional loss due to the Veteran's lumbar spine disability.  The June 2011 VA examiner noted that while there was pain on motion, there were no additional losses of range of motion of the involved spine due to pain.  As such, the evidence fails to reflect that there is any functional limitation associated with the Veteran's lumbar spine disability.  (It should also be pointed out that the Veteran is not service connected for intervertebral disc syndrome, so a rating based on incapacitating episodes under Diagnostic Code 5243 is not appropriate).   Nonetheless, the treatment records do not reflect the incurrence of any incapacitating episodes requiring prescribed bed rest.  Overall, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes.  Consequently, a disability rating in excess of 10 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

The Board has considered whether the Veteran's low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted as to any of the staged ratings for the lumbar spine disability.  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than already assigned, that doctrine is not helpful to him.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

IV.  Legal Analysis-TDIU.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for prostate cancer, rated as 60 percent disabling; residuals of fracture, left ankle, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; chondromalacia of the right knee with degenerative joint disease, rated as 10 percent disabling; degenerative joint and disc disease of the lumbar spine, rated as 10 percent disabling; right ankle sprain with residuals to include degenerative joint disease of the right ankle, rated as 10 percent disabling; bilateral high frequency hearing loss, rated as 10 percent disabling; and residuals, shrapnel wound left lung, residuals of shrapnel wound to the left thigh, right foot feel spur status post fracture of the fifth metatarsal, status post skin graft harvested from the back, and erectile dysfunction associated with prostate cancer, each rated as 0 percent disabling.  His combined rating is 90 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Following a review of the file in November 2013, a VA examiner opined that the Veteran was currently unable to sustain occupational activities requiring moderate or heavy physical activity, such as prolonged walking/standing/climbing, lifting/carrying heavy objects, etc.  However, the examiner opined that the Veteran was still able to perform very light physical and/or sedentary types of occupational activities.  In October 2014, another VA examiner stated that the examiner opined that the Veteran's service-connected prostate cancer with incontinence and erectile dysfunction does not preclude him from engaging in substantially gainful employment.  The examiner explained that erectile dysfunction does not affect employment.  The examiner noted that a DBQ in September 2014 indicated that the Veteran has a certain amount of urinary frequency and incontinence and this will require that he has a bathroom facility at a reasonably close location at work.  

The Board finds that, while both examiners indicate that the Veteran was still capable of performing some type of occupational activity, he had significant limitations of his ability to work.  Thus, as the examiners did not provide an opinion as to whether the Veteran's service-connected disabilities together rendered him unemployable, the Board finds that the opinions have low probative value.  

Considering all evidence of record, the Board finds that the evidence is at least in elative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  While the VA examiners did not clearly indicate that the Veteran was unemployable due to his service-connected disabilities; they clearly indicate that the Veteran has physical limitations to employment.  The Board further observes that the veteran has somewhat limited education and occupational experience; the Veteran only has a high school education, and his last job was as a letter carrier.  Given this evidence, and after resolving all doubt in the Veteran's favor, the Board is satisfied that his service-connected disabilities, including his prostate cancer, degenerative disc disease of the lumbar spine, and right knee disorders, render him unable to obtain or maintain substantially gainful employment.  Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.  

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of monetary benefits.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


